PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Lelie, Thomas
Application No. 12/570,900
Filed: September 30, 2009
Attorney Docket No. NHL-HOL-261B
:
:
:                DECISION ON PETITION
:
:

	
	

This is a decision on the petition under 37 CFR 1.137(a), filed January 25, 2021 and supplemental filed on February 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to timely pay the appeal  forwarding fee required by 37 CFR 41.45(b) within two months of mailing of the Examiner’s Answer, mailed August 18, 2020. See 37 CFR 41.45(a). Since no appeal forwarding fee having been paid, the appeal was dismissed and the proceeding as to the rejected claims were terminated. See 37 CFR 41.45(b). As no claim was allowed, the application became abandoned by operation of law on October 19, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of $1260.00 for the appeal forwarding fee, (2) the petition fee of $2100.00, and (3) an adequate statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3731 for review of the response filed January 25, 2021.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET